Case 20-10036-CSS   Doc 61-1   Filed 02/20/20   Page 1 of 2




                      EXHIBIT A

   Supplemental Cure Cost Schedule – Assumed Contracts
                 Case 20-10036-CSS      Doc 61-1     Filed 02/20/20     Page 2 of 2




                             Assumed Contracts
      Counterparty              Counterparty Address                  Contract Type   Cure Amount

                      Event Medic NY, Inc.
                                                                Vendor / Service
Event Medic           901 North Broadway                                                    $388.70
                                                                Provider
                      North Massapequa, New York 11758
